Case 1:19-cv-10023-KPF Document 59-2 Filed 02/12/20 Page 1 of 12




                       EXHIBIT 2
             Case 1:19-cv-10023-KPF Document 59-2 Filed 02/12/20 Page 2 of 12


                                                                                                           Despacho de Abogados Miembro de Hogan Lovells

 Hogan                                                                                                     RIF.: J-31408984-6
                                                                                                           Centro San Ignacio, Torre Copernico
 Lovells                                                                                                   Ofi. TO-P3-04
                                                                                                           Av. Bland fn, La Castellana
                                                                                                           1060 Caracas, Venezuela
                                                                                                           T +58 212 266 97 72
                                                                                                           F +58 212 266 97 32
                                                                                                           www.hoganlovells.com
October 28, 2016


To the addressees listed on Annex A
Attached hereto



Re:                        Petr61eos de Venezuela, S.A. - Offering




Ladies and Gentlemen,

This firm has acted as external Venezuelan counsel to Petr61eos de Venezuela, S.A. , a sociedad
an6nima organized under the laws of the Bolivarian Republ ic of Venezuela (the "Company'') and
PDVSA Petr61eo, S.A. , a sociedad an6nima organized under the laws of the Bolivarian Republic of
Venezuela (the "Guarantor"), in connection with the offering (the "Offer'') and issuance of U.S. dollar
denominated 8.50% Senior Secured Notes due 2020 (the "Notes") unconditionally and irrevocably
guaranteed by the Guarantor (the "Guarantee"), each of the Offer and the Exchange (as defined
below) pursuant to, and subject to, the terms and conditions set forth in the Offering Circular dated
September 16, 2016 and its Supplement dated September 26, 2016 (together, the "Offering
Circular") .

This opinion letter is furnished to Credit Suisse Securities (USA) LLC , as Financial Advisor (the
"Financial Advisor'') pursuant to the requirements set forth in Section 7 of the Financial Advisor
Agreement dated as of September 16, 2016 , among the Financial Advisor, the Company and the
Guarantor (the "Financial Advisor Agreement"), in connection with the exchange of all outstanding
U.S. dollar denominated notes due April 2017 (the "April 2017 Notes") and November 2017 (the
"November 2017 Notes" and, together with the April 2017 Notes, the "Existing Notes") for the
Notes on the date hereof (the "Exchange").




Despacho de AbogadosMiembro de Hogan Lovells is an affiliated business of Hogan Lovells US LLP, a limited liability partnership registered ,n the District of Columbia. -Hogan
Lovells" is an international legal practice that includes Hogan Lovells US LLP, Hogan Lovells International LLP and their affiliated businesses, with offices in: Alicante
Amsterdam Baltimore Beijing Brussels Caracas Colorado Springs Denver Dubai Dusseldor! Frankfurt Hamburg Hanoi Ho Chi Minh City Hong Kong Houston
Johannesburg London Los Angeles Luxembourg Madrid Mexico City Miami Milan Minneapolis Monterrey Moscow Munich New York Northern Virginia Paris
Perth Philadelphia Rio de Janeiro Rome San Francisco Sao Paulo Shanghai Silicon Valley Singapore Sydney Tokyo Ulaanbaatar Warsaw Washington DC
Associated offices: Budapest Jeddah Riyadh Zagreb. For more information see www.hoganlovells.com
         Case 1:19-cv-10023-KPF Document 59-2 Filed 02/12/20 Page 3 of 12

                                                 . 2.




The Notes are to be issued under an indenture (the "Indenture") dated as of the date hereof among
the Company, the Guarantor, MUFG Union Bank, N.A., as Indenture Trustee (the "Indenture
Trustee"), GLAS Americas LLC, as Collateral Agent (the "Collateral Agent"), Law Debenture Trust
Company of New York, as registrar, transfer agent and principal paying agent, and Banque
Internationale a Luxembourg, societe anonyme, as Luxembourg listing agent and paying agent. The
Notes are secured by 50.1% of the shares of capital stock that POV Holding, Inc., a corporation
organized under the laws of the state of Delaware (the "Pledgor") owns in Citgo Holding, Inc.
pursuant to the Pledge and Security Agreement dated as of the date hereof among the Pledgor, the
Company, the Guarantor, the Indenture Trustee and the Collateral Agent (the "Pledge and Security
Agreement").

The Company, the Guarantor and the Pledgor are referred hereto as the "Relevant Parties." The
Indenture, the Notes, the Pledge and Security Agreement and the Financial Advisor Agreement are
referred hereto as the 'Transaction Documents." Capitalized terms used herein shall have the
meanings set forth in the Transaction Documents, unless otherwise defined herein, including in
Schedule 1 attached hereto.


For purposes of this opinion letter, we have examined copies of the documents listed in Schedule 1
attached hereto (the "Documents").

In our examination of the Transaction Documents and the other Documents, we have assumed the
genuineness of all signatures, the legal capacity of all natural persons , the accuracy and
completeness of all of the Documents, the authenticity of all originals of the Documents and the
conformity to authentic originals of all of the Documents submitted to us as copies (including
telecopies). As to all matters of fact relevant to the opinions expressed and any other statements
made herein, we have relied on the representations and statements of fact made in the Documents;
we have not independently established the facts so relied on and we have not made any
investigation or inquiry other than our examination of the Documents. This opinion letter is given ,
and all statements herein are made, in the context of the foregoing.

For purposes of this opinion letter, we have assumed that (i) each party to the Transaction
Documents, other than the Company and the Guarantor under Venezuelan Law (as defined below),
has all requisite power and authority under all applicable laws, regulations and governing documents
to execute, deliver and perform its obligations under the Transaction Documents and each party to
any of the Transaction Documents, other than the Company and the Guarantor, has complied with
all legal requirements pertaining to its status as such status relates to its rights to enforce the
Transaction Documents against the other parties thereto; (ii) each party to the Transaction
Documents is validly existing and in good standing in all necessary jurisdictions, other than the
Company and the Guarantor in respect of the Bolivarian Republic of Venezuela ("Venezuela"); (iii)
each Transaction Document constitutes a valid and binding obligation , in accordance with its terms
under all applicable law; (iv) there has been no mutual mistake of fact or misunderstanding, or fraud ,
duress or undue influence, in connection with the negotiation, execution or delivery of the
Transaction Documents, and the conduct of all parties to the Transaction Documents has complied
with any requirements of good faith, fair dealing and conscionability; (v) there are and have been no
agreements or understandings among the parties, written or oral, and there is and has been no
usage of trade or course of prior dealing among the parties (and no act or omission of any party),
that wou ld, in any such case , define, supplement or qualify the te rms of the Transaction Documents;
and (vi) each of the certifications and authorizations issued before the date of this opinion letter
continue to be valid and in full force and effect as of the date of this opinion letter. We have also
         Case 1:19-cv-10023-KPF Document 59-2 Filed 02/12/20 Page 4 of 12

                                                   -3-




assumed the validity and constitutionality of each relevant statute, rule, regulation and agency action
covered by this opinion letter, unless a reported decision of the Constitutional Chamber of the
Venezuelan Tribunal of Justice has established its unconstitutionality or invalidity.

 We note that the Transaction Documents provide that they will be governed by and construed in
accordance with the laws of the State of New York ("NY Law"). We express no opinion herein with
 respect to NY Law or as to the effect that NY Law may have upon the opinions expressed and other
statements made herein. We have assumed that each of the Transaction Documents constitutes the
 valid and binding obligation of the parties under NY Law, that each of its provisions is enforceable
under NY Law, and that the choice of NY Law set forth in each of the Finance Documents as its
governing law (a "NY Governing Law Provision") would be upheld as a valid choice of law, in each
case, under NY Law and the laws of any other relevant foreign jurisdiction. We note that in
connection with the transactions contemplated by the Transaction Documents you are separately
receiving an opinion from Hogan Lovells US LLP , United States counsel to the Company and the
Guarantor, with respect to the Transaction Documents and certain other matters. We draw to your
attention that, because we are not in a position to interpret the Transaction Documents under NY
Law, for purposes of this opinion letter we have instead interpreted the provisions of the Transaction
Documents in accordance with the apparent meaning that lawyers generally understand terms to
have under internal Venezuelan contract law as currently in effect, even though Venezuelan courts
would more likely seek to interpret the Transaction Documents under NY Law, which could lead to
different results. We have not considered any interpretation of such provisions or any divergence
from such apparent-meaning interpretation thereof that may arise by reason of the application of NY
Law or any other law, and we have not considered any substantive provisions of NY Law that may
be supplied by mandatory choice of law rules.

This opinion letter is based , as to matters of law, on the applicable provisions , as currently in effect
and as applied by the courts of Venezuela on the date hereof, of the laws, statutes , regulations and
decrees of Venezuela that are generally recognized as applicable to the transactions contemplated
in the Transaction Documents (collectively, "Venezuelan Law"), and is subject to the exclusions and
limitations set forth in this opinion letter.

Based upon, subject to, and limited by the assumptions, qualifications, exceptions and limitations set
forth in this opinion letter, we are of the opinion that:

        1.     The Company has been duly incorporated as of September 15, 1975 before the First
Mercantile Registry Office of the Judicial Circuit of the Federal District and State of Miranda, under
No. 23, Volume 99-A and the Guarantor has been duly incorporated as of November 16, 1978
before the Second Mercantile Registry Office of the Judicial Circu it of the Federal District and State
of Miranda under No. 26, Volume 127-A-Second. Each of the Company and the Guarantor is validly
existing under the laws of the jurisdiction of its incorporation and is duly qualified to transact
business in such jurisdiction.

        2.        The Company is wholly owned by the Bolivarian Republic of Venezuela, pursuant to
Article 303 of the Constitution of the Bolivarian Republic of Venezuela and the provisions of Article 4
of its Articles of Incorporations and By-Laws.

        3.       The Guarantor is wholly owned by the Company as provided in the Article 3 of its
Articles of Incorporation and By-Laws.
         Case 1:19-cv-10023-KPF Document 59-2 Filed 02/12/20 Page 5 of 12

                                                  -4-




        4.      The Company and the Guarantor have the corporate power and authority to take all
necessary corporate action to authorize the Exchange, the issuance of the Notes and to execute ,
deliver and perform the Transaction Documents.

       5.     Assuming that they have been duly executed and delivered by the Relevant Parties
under New York law, the Exchange, the issuance of the Notes and the execution, delivery and
performance by the Company of the Transaction Documents are within Company's corporate
powers, and the execution and delivery of the Transaction Documents, and the performance by the
Company of its obligations thereunder, have been duly authorized by all necessary corporate action
of the Company. The Transaction Documents have been duly executed and delivered by the
Company.

       6.      Assuming that they have been duly executed and delivered by the Relevant Parties
under New York law, the Exchange, the issuance of the Notes and the execution , delivery and
performance by the Guarantor of the Transaction Documents are within Guarantor's corporate
powers, and the execution and delivery by the Guarantor of the Transaction Documents and the
performance by the Guarantor of its obligations thereunder, have been duly authorized by all
necessary corporate action of the Guarantor. The Transaction Documents have been duly executed
and delivered by the Guarantor.

         7.        The Exchange, the issuance of the Notes, the execution and delivery by the
Company and the Guarantor of the Transaction Documents and the performance of their respective
obligations thereunder does not (i) violate Venezuelan Law or the Articles of Incorporation and By-
laws of the Company or the Guarantor, respectively, (ii) conflict with or violate any Venezuelan law,
rule, regulation , order, judgment or decree applicable to the Company or the Guarantor by which any
property or asset of the Company, the Guarantor or any of their subsidiaries is or may be bound, and
(iii) result in the creation or imposition of a lien or encumbrance under Venezuelan Law or breach or
constitute , a default under, or the acceleration of (or entitle any party to accelerate) the maturity of
any obligation of the Relevant Parties under, or result in or require the creation of any lien upon or
security interest in any property of the Relevant Parties pursuant to, the terms of any Company
Contracts set forth in Schedule 1 attached hereto (except that we express no opinion with respect to
any matters that would require a mathematical calculation or a financial or accounting
determination).

      8.      No approval , authorization or consent of or registration or filing with, any
governmental agency or governmental authority in Venezuela is required to be obtained or made by
the Company or the Guarantor under Venezuelan Law in connection with, the execution , delivery
and consummation by the Company or the Guarantor of the Transaction Documents.

        9.       The courts of Venezuela will , if properly presented with the issue, accept the choice
by the Company and the Guarantor of the law of the State of New York as the governing law of the
Transaction Documents, except when (i) the application of any provisions of NY Law bring results
which are incompatible with essential principles of Venezuelan public policy or (ii) imperative
principles of international public policy apply.

      10.         Under Venezuelan Law, the Company and Guarantor have (i) the corporate power to
submit, and pursuant to the Transaction Documents have validly submitted, under Venezuelan Law,
to the jurisdiction of federal and state courts of competent jurisdiction sitting in the County of New
York, State of New York in respect of any actions or proceedings relating to the Transaction
Documents ; (ii) due to such submission waived any right to jurisdiction to which they may be entitled
under Venezuelan Law on account of place of residence or domicile and (iii) appointed CSC as their
         Case 1:19-cv-10023-KPF Document 59-2 Filed 02/12/20 Page 6 of 12

                                                   -5-




agent for service of process for the purposes described in the Financial Advisor Agreement. The
submission, waiver and appointment set forth in clauses (i), (ii) and (iii) will be treated by Venezuelan
courts as valid and binding on each the Company and the Guarantor.

        11.      A final judgment rendered against the Company or the Guarantor by a New York
State or United States Federal court relating to the Transaction Documents will be enforceable
against the Company or the Guarantor, as applicable, in the courts of Venezuela, subject only to the
obtaining of a confirmatory judgment (exequatur) from the Supreme Tribunal of Justice (Tribunal
 Supremo de Justicia) , as required under the Venezuelan Civil Procedure Code (C6digo de
 Procedimiento Civil de Venezuela) and the Venezuelan International Private Law (Ley de Derecho
Internacional Privado) published in Official Gazette of the Bolivarian Republic of Venezuela N°
36,511 dated August 6, 1998 (the "Venezuelan International Private Law"); provided that: (i) the
foreign judgment concerns matters of private civil or commercial law subject to settlement only; (ii)
the foreign judgment constitutes res judicata under the laws of the jurisdiction where it was rendered;
(iii) the foreign judgment does not relate to real property interests over real estate located in
Venezuela and the exclusive jurisdiction of Venezuelan courts over the subject matter of the case
has not been violated; (iv) the foreign courts have jurisdiction over the matter pursuant to the general
principles of jurisdiction set forth in Chapter IX of the Venezuelan International Private Law; (v) the
Company or the Guarantor (as the case may be) is duly served, with sufficient time to appear in the
proceedings and due process is respected in the proceedings; (vi) the foreign judgment is not
incompatible with a prior judgment that constitutes res judicata and no proceeding initiated prior to
the rendering of the foreign judgment is pending before Venezuelan courts on the same subject
matter among the same parties to litigation; and (vii) the foreign judgment does not contravene the
essential principles of Venezuelan public policy. For its part, the execution and delivery of the
Transaction Documents do not contravene essential principles of Venezuelan public policy.

       12.       The execution and delivery by the Company and the Guarantor and the performance
of their obligations under the Transaction Documents and the performance of its obligations
thereunder, constitute private and commercial acts (iure gestionis) rather than governmental or
public acts (iure impen) under Venezuelan Law, and neither the Company nor the Guarantor nor any
of its properties, assets or revenues enjoy any right of sovereign immunity under Venezuelan Law
from suit, judgment, execution on a judgment or attachment (whether before judgment or in aid of
execution) in respect of its obligations, liabilities or any other matter under the Transaction
Documents, other than stay of procedure requirements, following the mandatory notice required in
respect of companies owned by Venezuela and companies that render services of public interest in
Venezuela in accordance with Article 111 of the Law of the Attorney General Office (Ley Organica
de la Procuradurfa General de la ReptJblica).

Our opinion in paragraph 8 above is not intended to cover and should not be viewed as covering
proposals, consents, registrations, and filings required for the conduct of the busin ess of the
Company and the Guarantor generally (i.e. that would be required in the course of its business in the
absence of entering into the Transaction Documents).

In addition to the assumptions, qualifications, exceptions and limitations elsewhere set forth in this
opinion letter, our opinions expressed above are also subject to the effect of: (i) bankruptcy,
insolvency, reorganization , receivership , moratorium, atraso and other laws affecting creditors' rights
(including, without limitation, the effect of statutory and other law regarding fraudulent conveyances,
fraudulent transfers and preferential transfers) ; and (ii) the exercise of judicial discretion and the
application of principles of equity, good faith , fair dealing, reasonableness, conscionability and
         Case 1:19-cv-10023-KPF Document 59-2 Filed 02/12/20 Page 7 of 12

                                                    -6-




materiality (regardless of whether the applicable agreements are considered in a proceeding in
equity or at law).

We express no opinion as to any statutes , rules and regulations other than Venezuelan Law,
including without limitation, the laws of any other country or governing law of the Transaction
Documents (and in particular, we express no opinion as to any effect that such other statutes, rules
and regulations may have on the opinions expressed herein). We express no opinion in this letter as
to antitrust, unfair competition , securities, or banking statutes , rules or regulations , or as to any tax
statutes, rules or regulations (except to the extent stated in opinion paragraphs 10 and 11 hereof), or
as to any statutes, rules or regulations of any political subdivision below the national level. We
provide our legal opinion acting as Venezuelan lawyers and do not express any enforceability
opinion on the Transaction Documents.

We assume no obligation to advise you of any changes in the foregoing subsequent to the delivery
of this opinion letter. This opinion letter has been prepared solely for your use in connection with the
transactions contemplated under the Financial Advisor Agreement on the date hereof, and should
not be quoted in whole or in part or otherwise be referred to, and should not be filed with or furnished
to any governmental agency or other person or entity, without the prior written consent of this firm .

                                                 Very truly yours,
                 Case 1:19-cv-10023-KPF Document 59-2 Filed 02/12/20 Page 8 of 12




                                                   SCHEDULE 1

                                                   DOCUMENTS

  (i)           Executed copy of the Indenture.

  (ii)          Executed copy of the Financial Advisor Agreement.

  (iii)         Executed copy of the global note representing the Notes.

  (iv)          Executed copy of the Pledge and Security Agreement.

  (v)           The Offering Circular

  (vi)          Copies of the current articles of incorporation and by-laws (documento constitutivo y
                estatutos sociales) of (a) the Company, as certified by the First Mercantile Registry of the
                Capital District and State of Miranda of Venezuela on July 20, 2011 , under No. 15, Volume
                151-A; and (b) the Guarantor, as certified by the Second Mercantile Registry of the Capital
                District and State of Miranda of Venezuela on March 16, 2007, under No. 57, Volume 49-A-
                Sgdo.(in each case, the "Articles of Incorporation and By-Laws").

  (vii)     Copies of the minutes of the shareholders meeting of the Company and the Guarantor
            appointing the Secretary and the members of the Board of Directors of the Company and the
            Guarantor's Board of Directors.

  (viii)    Copies of the certificates of each of the Secretary of the Company and the Guarantor dated
            the date hereof, certifying that the Articles of Incorporation and By-Laws of the Company and
            the Guarantor in the form certified as described in paragraph (vi) above has not been
            amended, revoked or replaced and is correct, complete and in full force and effect on the
            date hereof.

  (ix)      Copy of the certificate of the Secretary of the Company and the Guarantor dated the date
            hereof, certifying as to the accuracy, completeness and effectiveness of the resolution of the
            Board of Directors of the Company and the Guarantor dated September 7, 2016 and the
            Shareholders Meeting Minutes of the Company dated September 8, 2016, (A) approving the
            terms of the Transaction Documents to which the Company and the Guarantor are a party
            and the transactions contemplated thereby and the execution , delivery and performance by
            the Company and the Guarantor of such Transaction Documents; (B) authorizing a specified
            person or persons to execute such Transaction Documents on the Company and the
            Guarantor 's behalf; and (C) authorizing a specified person or persons , on the Company and
            the Guarantor's behalf, to sign all documents and notices to be signed by the Company and
            the Guarantor under or in connection with such Transaction Documents.

 (x)        Copy of the certificate of the Secretary of the Company dated the date hereof, certifying as to
            the accuracy, completeness and effectiveness of the resolution of the Board of Directors of
            the Company dated September 21, 2016 and the Shareholders Meeting Minutes of the
            Company dated September 21 , 2016, approving the modification of certain terms and
            conditions of the Exchange.

#85307-168v-1
           Case 1:19-cv-10023-KPF Document 59-2 Filed 02/12/20 Page 9 of 12

                                                    -8-




 (xi)     Incumbency Certificates of each of the Secretary of the Company and Guarantor certifying
          the names and true signatures of the officers of each of the Company and Guarantor
          authorized to sign the Transaction Documents.

 (xii)    Certificate of debt of the Company indicating its consolidated outstanding debt prepared by
          Rodrfguez, Velazquez & Asociados (a KPMG affiliate), a Certified Public Accountant,
          published in Venezuelan newspapers Diario Panorama and Diario Vea on January 22, 2016
          and January 23, 2016 respectively.

 (xiii)   Copy of the letter from CSC accepting to act as agent for service of process for the purposes
          described in the Financial Advisor Agreement.

 (xiv)    Company Contracts:

     •    Public offering of U.S.$435 million in bonds due 2016 ("Petrobonos").

     •    Three 18-month term investment certificates in favor of Fonda de Protecci6n Social de los
          Dep6sitos Bancarios ("FOGADE") issued in February 2009, having an aggregate total
          principal dollar equivalent amount of U.S.$1 ,000 million, subsequently renewed.

     •    Two short term investment certificates having an aggregate principal amount of U.S.$465
          million in favor of Banco del Tesoro, Banco Universal C.A. ("Banco del Tesoro") (wholly-
          owned by the Bolivarian Republic of Venezuela) issued in December 2010 and subsequently
          renewed.

     •    Six short term investment certificates totaling U.S.$721 million, denominated in Bolfvares, in
          favor of Banco del Tesoro, Banco Universal C.A. ("Banco del Tesoro") issued in 2011 and
          subsequently renewed.

     •    Two investment certificates totaling U.S.$465 million, denominated in Bolfvares, in favor of
          Banco de Venezuela, Banco Universal S.A. ("Banco de Venezuela") issued in February 2012
          and subsequently renewed.

    •     Seven renewable investment certificates for a total of U.S.$145 million (Bs. 10.000 million)
          issued in favor of Banco de Venezuela in December 2015.

    •     A renewable investment certificate for a total of U.S.$150 million, issued in favor of Banco de
          Desarrollo Econ6mico y Social de Venezuela (BANDES) in October 2015, renewed under
          the same conditions in June 2016 and July 2016.

    •     A renewable investment certificate issued in favor of Banco de Desarrollo Econ6mico y
          Social de Venezuela (BAND ES) in February 2016 for a total of U.S.$100 million, renewed
          under the same conditions in July 2016.

    •     Three renewable investment certificates issued in July 2016 in favor of Banco de Venezuela
          denominated in Bolivares in an aggregate amount of U.S.$76 million.

Banco def Tesoro

    •     A loan agreement with Banco del Tesoro for a total aggregate amount of Bs. 500 million
          (equivalent to U.S.$116 million) for the manufacturing sector, dated November 2011.
                                                    8
           Case 1:19-cv-10023-KPF Document 59-2 Filed 02/12/20 Page 10 of 12

                                                   -9-




      •   A loan agreement with Banco del Tesoro for a total aggregate amount of Bs. 500 million
          (equivalent to U.S.$116 million) for the agricultural sector., dated November 2011.

      •   A Bs. 500 million loan agreement with Banco del Tesoro (equivalent to U.S.$116 million),
          dated January 2012.

      •   A credit facility with Banco del Tesoro for Bs. 4,000 million (equivalent to U.S.$635 million),
          dated March 2013.

   •      Two loan agreements with Banco del Tesoro for a total aggregate amount of Bs. 2,000
          million (equivalent to U.S.$317 million), dated September 2013.

   •      A Bolivar denominated loan agreement with Banco del Tesoro for U.S.$476 million (Bs.
          3,000 million), dated February 2014.

   •      A loan agreement with Banco del Tesoro for a total aggregate amount of Bs. 1,100 million
          (equivalent to U.S.$175 million) dated August 2014.

Banco de Venezuela

   •      Two loan agreements with Banco de Venezuela for a total amount equal to Bs. 4,000 million
          (equivalent to U.S.$930 million), dated June, 2011 .

   •      Two loan agreements, one in the amount of Bs. 2,000 million (equivalent to U.S.$465
          million), and the other in the amount of Bs. 300 million (equivalent to U.S.$70 million), with
          Banco de Venezuela dated November 2011.

  •       A loan agreement with Banco de Venezuela in the amount of Bs. 2,000 million (equivalent to
          U.S.$465 million) dated December 2011.

  •       A loan agreement dated March 2012 with Banco de Venezuela for Bs. 2,000 million
          (equivalent to U.S.$465 million).

  •       A loan agreement dated March 2012 with Banco de Venezuela for Bs. 2,000 million
          (equivalent to U.S.$465 million).

  •       A credit facility dated March 2013 with Banco de Venezuela for a total amount of Bs. 10,000
          million (equivalent to U.S.$1 ,587 million).

  •       Two commercial loan agreements dated September and October 2013, with Banco de
          Venezuela for a total amount of Bs. 1,200 million (equivalent to U.S.$190 million) and Bs.
          2,800 million (equivalent to U.S.$444 million), respectively.

  •       Loan agreements between Venezuelan Heavy Industries, C.A. a subsidiary of PDVSA
          Industrial, S.A. and Banco de Venezuela for an aggregate amount of Bs. 900 million
          (equivalent to U.S.$147 million) July 2012, January 2013 and May 2013.

  •       A Bolivar denominated loan agreement with Banco de Venezuela for a total amount of
          U.S.$476 million (Bs. 3,000 million) dated December 2013.


                                                    9
       Case 1:19-cv-10023-KPF Document 59-2 Filed 02/12/20 Page 11 of 12

                                               - 10 -




   •   A Bolivar denominated loan agreement with Banco de Venezuela for a total amount of
       U.S.$476 million (Bs. 3,000 million) dated March 2014.

   •   Two loans entered into in September 2014 for Bs. 4,000 million (equivalent to U.S.$635
       million) with Banco de Venezuela.

   •   A revolving credit facility with Banco de Venezuela for a total amount of Bs. 20,000 million
       (equivalent to U.S.$126 million) dated February 2016.

Banco de Desarrollo Econ6mico y Social de Venezuela (BANDES)

   •   A loan agreement with Banco de Desarrollo Econ6mico y Social de Venezuela (BAN DES)
       for a total amount of U.S.$30 million dated December 2015.


Banco Bicentenario Banco Universal Commercial Loan Agreement

   •   A Bolivar denominated loan agreement with Banco Bicentenario Banco Universal, C.A. for
       Bs. 500 million (equivalent to U.S.$79 million) dated November 2013.

   •   A Bolfvar denominated loan agreement with Banco Bicentenario Banco Universal , C.A. for
       Bs. 4,000 million (equivalent to U.S.$635 million) dated February 2014.

   •   A Bolivar denominated loan agreement with Banco Bicentenario Banco Universal, C.A. for
       Bs. 1,200 million (equivalent to U.S.$190 million) dated August 2014.




                                                10
        Case 1:19-cv-10023-KPF Document 59-2 Filed 02/12/20 Page 12 of 12

                                               · 11 ·




                                                                       Annex A

Petr61eos de Venezuela, S.A.
Avenida Libertador
Edificios Petr61eos de Venezuela, Torre Este
La Campiiia
Caracas 1050, Venezuela

PDVSA Petr61eo, S.A.
Avenida Libertador
Edificios Petr61eos de Venezuela, Torre Este
La Campina
Caracas 1050, Venezuela

Credit Suisse Securities (USA) LLC
Eleven Madison Avenue
New York, New York 10010-3629

MUFG Union Bank, N.A.
350 California Street, 11th Floor
San Francisco, CA 94104

Law Debenture Trust Company of New York
400 Madison Avenue
New York, NY 10017

GLAS Americas LLC
230 Park Avenue - Suite 1000
New York, NY 10169




                                                11
